DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 5-14, and 21-23 in the reply filed on 25 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the Group restriction requirement, the election has been treated as an election without traverse and the restriction and election requirement is deemed proper and therefore made FINAL (MPEP §818).
Claim Status
Claims 4, 15-16, and 19 are cancelled. Claims 20-23 are new. Claims 1-3, 5-14, 17-18 are amended. Claims 17-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group. Group 1, claims 1-3, 5-14, and 21-23 are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/EP2016/082314 22 December 2016 filed under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (PCT EP2015081075; 22 December 2015) and the certified copy have been filed in application 16/065,629, filed 22 June 2018. 

Objections to the Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code. Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Objections to the Claims
Claim 3 is objected to because of the following informalities:  sequence ID numbers should be referenced as “SEQ ID NO:” (all caps) as per 37 CFR 1.821(d).  Appropriate correction is required.
Improper Markush Grouping Rejection
Claim 9 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have 
The Markush grouping of claim 9 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: hepatocyte growth factor (HGF), coagulation factor VIII (FVIII), coagulation factor VII (FVII), coagulation factor IX (FIX), coagulation factor XI (FXI), tissue factor (TF), tissue factor pathway inhibitor (TFPI), von Willebrand factor (vWF), ADAMTS 13, VEGF, PLGF, FGF, sFLT1, al-antitrypsin (AAT), apolipoprotein A-1 (apoA-1), matrix metalloproteinase-3 (TIMP-3), insulin, nitric oxide synthase (NOS), growth factors, and antibodies directed against any one of said transgenes, factors and their cognate receptors or against any secreted protein or viral protein, small interfering RNA, guide RNA, endonuclease, and Cas9 do not share the same structure, they are not members of the same recognized physical or chemical class, and they are not functional equivalents of each other. Coagulation factors function in the blood clotting cascade, antibodies recognize polypeptide epitopes of self and foreign antigens, and growth factors stimulate growth of particular cells. Coagulation factors and growth factors do not share similar structure with one another or with antibodies.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of 
Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 8-9, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
The term "about" in claims 2 and 21 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree as the specification provides exemplary variations only (such as variations of +/- 10% [p.13 line 28-p.14 line 2]) and not a clear definition or range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As the original claim language for claim 2 recites variations of the maximal length of about 1000 nucleotides to include a length of 610 nucleotides, the examiner determines the variation range to be reasonably +/- 400 nucleotides, thus providing a range of maximal length of 1400-600 nucleotides for claim 2 and, similarly, a range of maximal length of 1000-200 nucleotides for claim 21. The ranges cited fall within the ranges provided within the 
The term "under stringent conditions" in claim 3 is a relative term which renders the claim indefinite.  The term "under stringent conditions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “stringent” is arbitrary and subjective and is determined based on temperature of hybridization and salt concentration and the nucleotide composition and length of the hybridizing DNA (or RNA) strands. The specification provides only descriptive typical and non-limiting examples including melting temperature variations as great as 30⁰C below calculated melting temperatures for hybridization and provides no standards (only descriptive examples) for specific salts and/or salt concentrations for defining stringent conditions for each of the nucleotide regulatory elements of claim 1 [p. 22 lines 14-20]. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). See MPEP 2173.05(b).

Claim 9 is indefinite in regard to the scope of the Markush claim. One skilled in the art cannot determine the metes and bounds of the Markush claim due to an inability to envision all of the members of the Markush grouping related to: transgenes that encode antibodies directed against “any secreted protein or viral protein, small interfering RNA, guide RNA, endonuclease, and Cas9.” An inability to envision all of the compounds defined by the Markush group means a boundary cannot be drawn separating embodiments encompassed by the claim from those that are not. See MPEP § 2173.05(h). 
Claim 23 recites the limitation “The transposon-based vector is a PiggyBac-based vector or a Sleeping Beauty-based vector.” There is insufficient antecedent basis for this limitation in the base claims, 1 and 11, and in the claim itself. Proper antecedent basis is provided in claim 13. Thus, rewriting claim 23 as further limiting claim 13 would overcome this rejection.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3, 5-14 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a nucleic acid regulatory element “for enhancing endothelial cell (EC)-specific gene expression” that comprises a nucleotide sequence of at least 80% identity to SEQ ID NO: 1. Either this is an inherent property of (that naturally flows from) SEQ ID NO: 1 and/or sequences that vary by up to 20% from SEQ ID NO: 1, or it is not.  To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause (or maintain) the recited functional language. 
Claim 1 recites a genus of sequences sharing at least 80% identity to SEQ ID NO: 1 that have the functional property of enhancing EC-specific gene expression. In regard to the genus claimed, the instant specification discloses that a nucleic acid regulatory element having SEQ ID NO: 1 enhances endothelial cell-specific gene expression [Figures 5, CDH5-EC-CRE1a (76bp), i.e. construct comprising SEQ ID NO: 1]. However, it fails to disclose a nucleic acid regulatory element for enhancing endothelial cell-specific gene expression comprising a sequence of 80% identity, or anything less than 100% identity, to SEQ ID NO: 1. 

In regard to the functional language of claim 1 of enhancing endothelial cell-specific gene expression, HUBER teaches a single embodiment that shares 82.9 % identity to instant SEQ ID NO:1 and teaches no other changes specific to instant SEQ ID NO: 1 that retain the functional property of enhanced expression. RAFFI teaches no changes specific to instant SEQ ID NO: 1 and therefore teaches no changes that retain enhanced expression. As HUBER, RAFFI, and the instant disclosure teach no specific modifications to the sequence of SEQ ID NO: 1, one of ordinary skill in the art would not know or be able to ascertain from the instant disclosure (or the prior art) which additional changes could be made to SEQ ID NO: 1 and still maintain the functional limitation, or which nucleotide, alone or in combination, could be changed and destroy the functional properties associated with “enhanced endothelial cell-specific expression.” 
The limitation “enhancing endothelial cell-specific gene expression” merely states a functional characteristic without providing any indication about how the functional 
The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000). A 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what changes may maintain the functional language or destroy the recited function of enhancing endothelial cell-specific gene expression indicates the claim lacks written description for a genus claim that specifies % identity to SEQ ID NO: 1 less than 100%. Thus, for the reasons outlined above, it is concluded that the claim does not meet the requirements for written description under 35 U.S.C. 112, first paragraph.
Dependent claims 2, 5-14 and 21-23 are rejected under 35 U.S.C. 112, first paragraph because they do not overcome by further limitation the written description rejection of claim 1 on which they depend.
Claim 3 recites a nucleic acid regulatory element “for enhancing gene expression in endothelial cells” comprising a complement of a sequence as defined by SEQ ID NO: 1, or “hybridizing under stringent conditions” to SEQ ID NO: 1. Either these functional properties are inherent properties of (that naturally flows from) complementary sequences to SEQ ID NO: 1, or they are not.  To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered to lack adequate 
The specification does not provide a standard for ascertaining the requisite degree of complementarity necessary for hybridizing under stringent conditions to SEQ ID NO: 1 that still maintains the functional limitation of enhancing EC-specific gene expression. The specification provides only descriptive typical and non-limiting examples including melting temperature variations as great as 30⁰C below calculated melting temperatures for hybridization and provides no standards (only descriptive examples) for specific salts and/or salt concentrations for defining stringent conditions for each of the nucleotide regulatory elements of claim 1 [p. 22 lines 14-20]. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite and lacking written description. Accordingly, the limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of nucleic acid regulatory element(s) “for enhancing gene expression in endothelial cells” comprising a complement of a sequence as defined by SEQ ID NO: 1, or “hybridizing under stringent conditions” to SEQ ID NO: 1., at the time the application was filed. Furthermore the disclosure provides no working example of any sequence that hybridizes under stringent conditions with SEQ ID NO: 1.
Thus, it is concluded that claim 3 does not meet the requirements for written description, under 35 U.S.C. 112, first paragraph, in regard to structural sequence limitations and the functional language “for enhancing endothelial cell-specific gene expression” as argued for claim 1 above and for “hybridizing under stringent conditions” for the reasons outlined above.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-13, and 21-22 are rejected under 35 U.S.C. 102(a)(1)(2) as being clearly anticipated by HUBER (HUBER, P., et al. US 6,524,815 B1; 25 February 2003).
HUBER is directed to the isolation and cloning of the VE-cadherin promoter, to transformed cells and transgenic animals containing the VE-cadherin promoter, and its uses for the tissue-specific expression of a gene of interest in the vascular endothelium (Abstract).
In regard to claim 1, HUBER teaches nucleic acid regulatory elements for enhancing endothelial cell-specific gene expression (col. 4 lines 19-20) comprising a sequence having at least 80%, identity to SEQ ID NO: 1 (see details above; HUBER SEQ ID NO: 1 has 82.9% identity to instant SEQ ID NO: 1). HUBER’s SEQ ID NO: 1 positions 2356-2431 (corresponding to promoter-relative construct positions of -132 to -56) correlate with instant SEQ ID NO: 1 (76 
Furthermore as HUBER teaches his SEQ ID NO: 1 (and fragments thereof) comprising a sequence that is 82.9% identical to instant SEQ ID NO: 1; HUBER discloses dsDNA constructs that comprise a complementary sequence that should be able to hybridize with instant SEQ ID NO: 1 under stringent conditions as set forth in the instant disclosure since it shares 94.7% local identity (see below RESULT 13), which is at least 90% identity; see specification p.22 lines 3-9 (instant c. 3).

    PNG
    media_image1.png
    540
    566
    media_image1.png
    Greyscale

In regard to the further limitations set forth in the instant dependent claims: 
HUBER teaches nucleic acid regulatory elements of maximum lengths of 1212 nts (-1190 to +22) and less (HUBER, Figure 1, above) that maintain enhanced endothelial cell-specific gene expression and which are about 1000 nucleotides, which, as described above, was determined to be a range of maximal length of 1400-600 nucleotides (instant c. 2). 



    PNG
    media_image2.png
    542
    421
    media_image2.png
    Greyscale

HUBER also teaches nucleic acid regulatory elements of maximum lengths of 537 nts (-515 to +22) and less that maintain enhanced endothelial cell-specific gene expression which are about 610 nucleotides, which, as described above, was determined to be a range of maximal length of 1000-200 nucleotides (instant c. 21).
HUBER teaches expression cassettes that include fragments which contain at least one functional domain (equivalent to the instant “nucleic acid regulatory element”) which is/are operably linked to promoters including endothelial cell-specific promoters, e.g., the VE cadherin promoter (also known as CDH5), or a chimeric promoter which includes at least one functional domain of the VE cadherin promoter, or other promoters, and which express heterologous instant c. 5-7). 
HUBER also teaches expression cassettes and vectors comprising the regulatory sequences, such as viral or plasmid vectors, adenovirus, retrovirus, etc., as well as recombinant adenoviruses as vectors (col. 6 lines 9-19) (instant c. 11-13, a vector, an adenovirus vector, a plasmid vector). HUBER also teaches broad therapeutic applications for directly expressing heterologous genes of interest in endothelial cells including genes/transgenes encoding secretory proteins such as coagulation factors and other proteins of therapeutic effects (col. 1 lines 21—col. 2 line 2) (instant c. 8, therapeutic protein).
HUBER teaches the nucleic acid regulatory elements/fragment expression cassettes in vectors comprising an SV40 poly A (col. 7 lines 5-46; pBLCAT3 expression vector comprises an SV40 poly A; see Luckow, B., & Schütz, G. Nucleic Acids Research, 1987; 15(13), 5490)(instant c. 10 and 22).
Thus HUBER clearly anticipates, before the filing date of the instant application: 1) expression cassettes, (adenoviral) vectors, and plasmids comprising nucleic acid regulatory elements (NAREs) (of maximal lengths of about 1000 or 610 nucleotides or less) for enhancing endothelial cell-specific gene expression comprising a sequence having at least 80% identity to SEQ ID NO: 1 wherein the NAREs are operably linked to promoters (such as a CDH5 promoter) and transgenes (such as genes encoding therapeutic proteins) and further comprising a polyadenylation signal (such as SV40 poly A), and 2) sequences complementary to SEQ ID NO: 1 that hybridize under stringent conditions.
Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
HUBER—Kren
Claims 9, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over HUBER as applied to claims 1, 5, and 13 above, and further in view of Kren (Kren, B. T., et al. The Journal of Clinical Investigation, 2009; 119(7), 2086-99).
n regard to claims 1, 5, and 13 HUBER teaches expression cassettes comprising NAREs for enhancing endothelial cell-specific gene expression (col. 4 lines 19-20; col 5 lines 45-67) comprising a sequence having at least 80%, identity to SEQ ID NO: 1 (see 102 rejection above). HUBER also teaches broad therapeutic applications such as directly expressing heterologous genes of interest in endothelial cells including genes/transgenes encoding secretory proteins such as coagulation factors and other proteins of therapeutic effects (col. 1 lines 21—col. 2 line 2). HUBER also teaches transfer of genes into the vascular endothelium using vectors, recombinant adenovirus, or liposomes and cites Nabel, E.G., Circulation, 91, p. 541-548, (1995) (col. 6 lines 10-21). 
 HUBER does not specifically teach the expression of factor VIII (instant c. 9) or a pharmaceutical composition (instant c. 14) or the use of the Sleeping Beauty transposon-based vector (instant c. 23). 
Kren teaches liver sinusoidal endothelial cells as a major endogenous source of Factor VIII (FVIII), lack of which causes the human congenital bleeding disorder hemophilia A and describes a problem to be solved, namely, that despite extensive efforts, gene therapy using viral vectors has shown little success in clinical hemophilia trials. Kren teaches the goal of achieving cell type–specific gene targeting, to direct genes to liver sinusoidal endothelial cells using a (nanocapsule) encapsulated Sleeping Beauty transposon expressing canine FVIII delivered via i.v. injection into hemophilia A mice. Kern teaches that the FVIII Sleeping Beauty transposon targeted to liver sinusoidal endothelial cells provided long-term expression of FVIII, without apparent antibody formation, and improved the phenotype of hemophilia A mice (p. 2086, Abstract). 

Thus, before the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art (POSITA) to simply combine and arrange old elements by known methods: i.e. the NARE(s) taught by HUBER for enhancing endothelial cell-specific gene expression with the FVIII transgene (c. 9) and SB transposon-based vector (c. 23) taught by Kren. Furthermore, one skilled in the art would at once envisage, before the time of filing, that such delivery or transfer to the vascular endothelium would comprise not just the nucleic acid/expression cassette or vector but also a suitable substrate such as the nanocapsules of Kren or the liposomes of HUBER col. 6 line 20. (Nabel confirms liposomes as a compatible substrate for delivery of vectors or DNA, stating: “Cationic liposomes have a favorable safety profile for in vivo administration. Liposome vectors contain no viral sequences, and there are no cDNA size constraints in vector construction. In addition, this vector is straightforward to prepare for clinical use.”) Thus one of ordinary skill in the art would at once envisage a pharmaceutically acceptable carrier such as liposomes (or nanocapsules) and a pharmaceutical composition comprising the expression cassette(s) or vector(s) taught by HUBER and Kren comprising the NARE of claim 1 (HUBER’s SEQ ID NO: 1 or fragments thereof) and the liposomes/pharmaceutically acceptable carrier (see instant specification p. 34 lines 13-15) for applications related to FVIII disorders (instant c. 14).
prima facie obvious before the time of filing to a POSITA to generate pharmaceutical compositions comprising nucleic acid expression cassettes, or a SB transposon-based vector, comprising the nucleic acid regulatory element of at least 80% identity to SEQ ID NO: 1 and an operably linked transgene for coagulation factor VIII for enhanced endothelial cell-specific gene expression to study the effects in models where factor VIII deficiency is relevant, such as blood clotting disorders, or, as HUBER directed, to exploit the property that vascular endothelium is in direct contact with the blood, and readily accessible to gene vectors introduced by the venous route, so that the products of the genes which are expressed can be secreted directly into the circulating blood in order to achieve the secretion of proteins (e.g. coagulation factors, hormones, etc.) into the blood circulation (col. 1 lines 41-48).
The POSITA would have a reasonable expectation of success in doing so with each element performing the same function it had been known to perform and yielding no more than one would expect from such an arrangement, i.e. enhanced endothelial cell-specific expression of the FVIII transgene for treatment of hemophilia A related disorders. The combination is prima facie obvious in view of the prior art and the POSITA would have reasonable expectations of success as HUBER, Kern and the instant application are found in the same field of art, gene expression in endothelial cells for therapeutic applications.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Izsvák (Izsvák, Z., & Ivics, Z. Sleeping beauty transposition: biology and applications for molecular therapy. Molecular Therapy, 2004; 9(2), 147-156) Table 1, p. 151 teaches the benefits of Sleeping Beauty transposon-based vectors in gene therapy applications.
  Bio Cat (webpage dated 16 August 2015 biocat.com/genomics/piggybac-transposon-system; retrieved via Wayback Machine) demonstrates the state of the art before the time of filing regarding the unique features of PiggyBac transposons no cargo limit and reversibility wherein genomes containing an inserted PiggyBac vector can be transiently re-transfected with the PB tranposase expression vector and the PB transposase will remove the transposons from the genome, footprint-free.
Conclusion
Claims 1-3, 5-14, and 21-23 are rejected. Claim 3 is objected to. No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                          

/KEVIN K HILL/Primary Examiner, Art Unit 1633